0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 1 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 2 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 3 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 4 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 5 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 6 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 7 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 8 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 9 of 10
0:20-cr-00439-MCRI   Date Filed 08/03/20   Entry Number 1-1   Page 10 of 10
